internal_revenue_service u i l number 408a number info release date date dear this letter is in response to your correspondence of year waiting_period used in determining whether a distribution from a roth_ira is a qualified_distribution in your letter you asked us to provide you with a private_letter_ruling based on the specific facts set forth in your letter regarding the a request for a letter_ruling is a written_statement issued to a taxpayer by the service’s national_office that interprets and applies the tax law to a taxpayer’s specific set of facts taxpayers must meet certain requirements and pay a user_fee to obtain a letter_ruling for detailed information regarding letter rulings see revproc_2000_4 i r b although we are unable to provide you with the private_letter_ruling you requested we believe the following general explanation of the 5-year period used in determining whether a roth_ira distribution is a qualified will be helpful to you sec_1_408a-6 a-1 of the income_tax regulations the regulations provides generally and in pertinent part that the taxability of a distribution from a roth_ira generally depends on whether or not the distribution is a qualified_distribution a distribution from a roth_ira is not includable in the owner’s gross_income if it is a qualified_distribution a qualified_distribution is one that is both made after a taxable-year period and made on or after the date on which the owner attains age ½ made on account of the owner’s death or disability or to which the first-time home purchase exception of code sec_72 applies under sec_1_408a-6 a-2 of the regulations the 5-taxable-year period used in determining whether a roth_ira distribution is qualified begins on the first day of the individual’s taxable_year for which the first regular contribution is made to any roth_ira of the individual or if earlier the first day of the individual’s taxable_year in which the first conversion contribution is made to any roth_ira of the individual the 5-taxable- year period ends on the last day of the individual’s fifth consecutive taxable_year beginning with the taxable_year described in the preceding sentence thus an individual uses one 5-taxable-year period in determining whether distributions from any roth_ira owned by the individual are qualified distributions regardless of whether the individual owns multiple roth iras or made roth_ira contributions in more than one year we hope that the information included in this letter will be of assistance to you if you have additional questions or concerns please contact cathy vohs of my staff at not a toll-free number sincerely michael j roach chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities
